DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to arguments
Applicant amended claims 1-6, 8, 11, 13-16, and 18-19 which changes the scope of the claims and as such a new grounds of rejection is issued. Examiner inadvertently omitted the rejection of claim 20. As such a 2nd action non-final rejection is issued. Response to applicant’s remarks and new grounds of rejection are as follows:

In regards to the rejection of Claim(s) 1 and similarly claim Applicant asserts (pg. 12):
Respectfully, the cited references do not legally render obvious any of Applicant's amended claims.
And further asserts (pg. 12):
The Kim reference, whether evaluated independently or in combination with Pursifull and Yu, fails to teach or suggest every element and limitation of Applicant's independent claims. For instance, none of the applied references have been shown to disclose a method of operating a motorized vehicle that includes:
1. communicating an indication that the vehicle motor has failed to start to an onboard self-heating battery;…
And further asserts (pg. 12):

In response:
The examiner respectfully disagrees and points to the combined teachings of Kim Pursifull, Ogawa, and Hermann to teach claim limitations of claim 1 and similarly claim 16, wherein Kim teaches:
communicating with a self-heating battery on-board the vehicle [Battery pack 100 (Fig. 1 of Kim) comprising controller 20 (Fig. 2 of Kim) identified as self-heating battery) an indication that the motor of the vehicle has failed to start (controller 20/Battery pack 100 determines that the engine-start attempt has failed ([0077]) of Kim). 
And further asserts (pg. 12):
Moreover, Kim's self-discharge unit 50 is not a battery of any kind, let alone a self-contained battery unit with a cell container that contacts and thereby transfers heat to a container of the battery 10 or battery pack 100.
In response:
The Examiner does not use Kim's self-discharge unit 50 to teach a “battery” nor “a self-contained battery unit with a cell container that contacts and thereby transfers heat to a container of the battery”.
The examiner uses the combined teachings of Kim Pursifull, Ogawa, and Hermann to teach “…a self-heating battery on-board the vehicle [Battery pack 100 (Fig. 1) comprising controller 20 (Fig. 2) identified as self-heating battery)” and “…a working battery (battery 10)”.
And further asserts (pg. 9):
Claim 20 is not rejected as anticipated or obvious and is therefore believed to recite allowable subject matter.
In response:
Applicant’s remarks are persuasive. Examiner inadvertently omitted the rejection of claim 20. As such a 2nd action non-final rejection is issued. 

In regards to applicants remaining remarks:
Applicant remarks have been considered but are moot base on new grounds of rejection.

Claim Objections


Claim 16 recites “first and second temperatures” which lack antecedent basis. Examiner will interpret as first and second temperatures thresholds”.

Correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 and 16 recites “the self-heating battery including a first cell container in heat-transfer contact with a second cell container of a working battery” and also recites “the self-heating battery to output resistance heat transferred from the first cell container to the second cell container to heat the working battery” which is new matter.
The specification does not support the limitations above.  
Specifically the specification does not support the first cell container in “heat-transfer contact” with a second cell container of the working battery, nor supports “resistance heat” is transferred from the first cell container to the second cell container. The specification does not support heat radiating from the first cell container is transferred to the working battery cell container.
Claim 5 recites “wherein the step of operating the self-heating battery comprises activating the self-heating battery to operate at a first electrical resistance higher than a second electrical resistance of the working battery” which is not supported in the specification and is therefore new matter.
Claim 14 recites “wherein the working battery further includes a second conductive foil contained in the second cell container, and coated portions of anode and cathode tabs that extend out of a second foil area within the second cell container” which is not supported in the specification and is therefore new matter.
The specification does not support the working battery including “a second conductive foil contained in the second cell container” nor supports “coated portions of anode and cathode tabs that extend out of a second foil area within the second cell container.

Claims 2-15 and 17-19 are included in this rejection based on their dependence of claims 1 and 16.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “determine its current state of charge” which is unclear. The term “it” can be interpreted at least as the “battery” or the “battery management system”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4, 6-13 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20160201634) in view of Pursifull (US 20190344774) in view of Ogawa (US20180261896) in view of Hermann (US 20140093760).
As to claim 1, Kim discloses a method of operating a vehicle using wireless communications (wireless module in vehicle communicates with key [0085]), the method comprising: 
establishing a temperature threshold for a cold-start of the vehicle (The reference temperature Tr (temperature threshold) is temperature value at which the output voltage of the battery 10 with Battery pack 100 is sufficiently high for starting the engine 130. [0056]-[0057] Fig. 1); 
receiving a vehicle start request (user tries to start the vehicle 1000 at the first time t1 via engine starter 110 (Fig.1,  4 and [0076]). The control unit 40 (Fig. 2) in battery pack 100 detects the engine-start attempt ([0045] and [0076]-[0077]), wherein the vehicle start request is a request to start a motor of the vehicle (The engine starter 110 may be referred to as a starting motor ([0032]) ; 
determining, responsive to receipt of the vehicle start request, that the motor of the vehicle has failed to start (Fig. 4 at t1-t2 a sufficiently high voltage was not applied to the engine starter 110. Thus the control unit 40 determines that the engine-start attempt has failed [0075]-[0077] [0100]); 
communicating with a self-heating battery on-board the vehicle [Battery pack 100 (Fig. 1) comprising controller 20 (Fig. 2) identified as self-heating battery) an indication that the motor of the vehicle has failed to start (0055] controller 20/Battery pack 100 determines that the engine-start attempt has failed ([0077])), 
Kim discloses a working battery (battery 10) and obtaining the temperature of the working battery on-board the vehicle or a temperature around the vehicle ([0079] … compare the temperature Tb of the battery 10).
operating, responsive to the temperature of the working battery (Tb) or the temperature around the vehicle being less than or equal to the temperature threshold for the cold-start of the vehicle, the self-heating battery to heat the working battery (Fig. 4 when temperature Tb of the battery 10 is lower than the reference temperature Tr, controller 20 (within self heating battery 100) outputs a self-discharge signal at a third time t3. As a result, the temperature Tb of the battery 10 increases to reference temperature value Tr at t4 ([0079]) ([0080]); and 
sending another vehicle start request to start the motor of the vehicle (The user may make a second engine-start attempt at a fifth time t5 after the self-discharge period. Fig. 4 [0082]).
Kim does not disclose the vehicle start request is a remote vehicle start request and does not disclose receiving a remote vehicle start request via a wireless signal nor self-heating battery including a first cell container in heat-transfer contact with a second cell container of the working battery nor the self-heating battery to output resistance heat transferred from the first cell container to the second cell container to heat the working battery.
Regarding the vehicle start request is a remote vehicle start request, Pursifull teaches the vehicle start request is a remote vehicle start request and receiving a remote vehicle start request via a wireless signal (Fig. 2 system 290 may be in communication with a remote engine start receiver 295 (or transceiver) that receives wireless signals 206 from a key fob 204 having a remote start button 205 [0044]).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the vehicle start request of Kim to be a remote vehicle start request and receiving a remote vehicle start request via a wireless signal, as taught by Pursifull in order to perform Kim’s method of warming the battery while protecting the user from extreme temperatures.
self-heating battery including a first cell container in heat-transfer contact with a second cell container of a working battery and the self-heating battery to output resistance heat transferred from the first cell container to the second cell container to heat the working battery, Ogawa teaches self-heating battery (Fig. 1 battery pack 1) including a first cell container (heater 2) in heat-transfer contact with a second cell container (working battery 10) of a working battery (Heater 12 heats the battery when temperature of the battery 10 do not exceed the minimum engine start condition. [0045] Therefore is in heat transfer contact with battery 10) and the self-heating battery (Fig. 1 battery pack 1) to output resistance heat transferred from the first cell container to the second cell container to heat the working battery. (The resistance of Heater 12 adjusted to set the amount heat it outputs to heat the battery 10. [0041]).
It would have been obvious to a person of ordinary skill in the art to modify the self-heating battery of Kim to include a first cell container in heat-transfer contact with a second cell container of a working battery and the self-heating battery of Kim to output resistance heat transferred from the first cell container to the second cell container to heat the working battery, in order to minimize battery degradation by using a heater to warm the battery instead of the high discharge currents required to start the engine (See Fig. 4 of Kim where a discharge current used to warm a battery (t3-t4) is equal to or higher than the discharge current required to successfully start the engine (t5-56) and [0058]).

However in order to operate a cold working battery, Hermann (Fig. 2) teaches an alternative way to warm the working battery (conventional battery pack 103) by using resistance heat (thermal energy 201) provided by another battery (Fig. 2 [0019]).
As such it would be obvious to one of ordinary to skill in the art to modify Kim to use the concept of heating a battery using resistance heat from one heating element (as taught by Ogawa) wherein the one heating element is a battery (as taught by Hermann Fig. 2) in order to use an already available element used for other functions (ex. Auxiliary battery used for vehicle electronics) instead of an additional heating unit.  
As to claim 2, Kim in view of Pursifull in view of Ogawa in view of Hermann teaches the method of claim 1, further comprising: monitoring the vehicle for the remote vehicle start request ((Fig.1,  4 and [0076]-[0077] of Kim teaches vehicle start request received. Pursifull teaches Remote start button 205 Fig. 2 and [0044]) with a communication module of the self-heating battery (Fig. 6 of Kim When the ignition switch 150 is operated, an engine-start preparation signal is output to signal receiving unit 45 (communication module) of the battery pack 100a through the signal terminal 103 ([0086] [0089] of Kim). 
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of Kim to include monitoring the vehicle for the remote vehicle start request with a communication module of the self-heating battery, in order to self-discharge the battery 10 according to the temperature of the battery 10 if the battery pack 100a receives 
Kim in view of Pursifull in view of Ogawa in view of Hermann teaches receiving a remote vehicle start request via the wireless signal (Fig.1, 4 and [0076]-[0077] of Kim teaches vehicle start request received. Remote start button 205. Fig. 2 and [0044] Pursifull).
Kim in view of Pursifull in view of Ogawa in view of Hermann does not teach idling the communication module of the self-heating battery until receipt of the remote vehicle start request via the wireless signal. 
It would have been obvious to a person of ordinary skill in the art to modify the method of Kim to include idling the communication module of the self-heating battery until receipt of the remote vehicle start request via the wireless signal, in order to save power consumption when the communication module is not in use.
As to claim 3, Kim in view of Pursifull in view of Ogawa in view of Hermann teaches the method of claim 1.
Kim does not disclose/teach wherein the step of receiving a remote vehicle start request includes a controller of the vehicle receiving the wireless signal from a personal mobile device, a key fob, a processor, a call center, and/or a combination thereof
Pursifull teaches wherein the step of receiving a remote vehicle start request includes a controller of the vehicle receiving the wireless signal from a personal mobile device, a key fob, a processor, a call center, and/or a combination thereof 
It would have been obvious to a person of ordinary skill in the art to modify the method of Kim to wherein the step of receiving a remote vehicle start request includes a controller of the vehicle receiving the wireless signal from a personal mobile device, a key fob, a processor, a call center, and/or a combination thereof, as taught by Pursifull in order to perform Kim’s method of warming the battery while protecting the user from extreme temperatures.
As to claim 4, Kim in view of Pursifull in view of Ogawa in view of Hermann teaches the method of claim 1, further comprising responsive to the temperature of the working battery or the temperature around the vehicle being greater than the temperature threshold for the cold-start of the vehicle (Fig. 4 time greater that t5 when Tb is higher than Tr [0057] and [0100] of Kim).
Kim in view of Pursifull does not teach idling a communication module of the self-heating battery until another remote vehicle start request is received
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of Kim to include idling a communication module of the self-heating battery until another remote vehicle start request is received in response to the temperature of the working battery or the temperature around the vehicle being greater than the temperature threshold for the cold-start of the vehicle, in order to save power consumption when the communication module is not in use.
As to claim 6, Kim in view of Pursifull in view of Ogawa in view of Hermann teaches the method of claim 1, wherein the temperature threshold includes a first temperature threshold is less than room temperature (reference temperature value 20C [0056] of Kim) and a second temperature threshold is less than the first temperature threshold (reference temperature value 10C [0056] of Kim). 
As to claim 7, Kim in view of Pursifull in view of Ogawa in view of Hermann teaches the method of claim 1, further comprising calculating a wait time based on the temperature obtained and the temperature threshold (The self-discharging operation is performed for the predetermined time period. The predetermined time period is based on an initial temperature of the battery 10 compared with the reference temperature value. ([0070]-[0072] of Kim);
As to claim 8, Kim in view of Pursifull in view of Ogawa in view of Hermann teaches the method of claim 7, the temperature of the working battery is approximately -30°C. (-20C [0071] of Kim), and the calculated wait time is approximately 90 seconds (if the initial temperature of the battery 10 is -20 C, the self-discharge signal may be output for 10 seconds (approximately 90 seconds) ([0071] of Kim). 
As to claim 9, Kim in view of Pursifull in view of Ogawa in view of Hermann teaches the method of claim 7, wherein the step of operating the self-heating battery includes operating the self-heating battery for the calculated wait time (Fig. 4 [0071]- [0072] of Kim). 
As to claim 10, Kim in view of Pursifull in view of Ogawa in view of Hermann teaches the method of claim 9, wherein the step of sending another vehicle start request including sending the another vehicle start request after expiry of the calculated wait time ([0082] and Fig. 4 of Kim. The user may make a second engine-start attempt at a fifth time t5 after the self-discharge period (t3-t4)). 
As to claim 11, Kim in view of Pursifull in view of Ogawa in view of Hermann teaches the method of claim 1, further comprising the another vehicle start request (Fig. 4 T5-t6 [0082]).
 communicating with the self-heating battery on-board the vehicle [Battery pack 100 (Fig. 1 and 2) of Kim] the indication that the motor of the vehicle has failed to start (The logical circuit 41 may determine that the engine-start attempt has failed when the logical circuit 41 detects that the current Ib is higher than the reference current value Ir but the voltage Vb is lower than the reference voltage value Vr ([0077]) of Kim); 
obtaining a temperature of the working battery on-board the vehicle or a temperature around the vehicle ([0079] of Kim the logical circuit 41 may compare the temperature Tb of the battery 10 (working battery) with the reference temperature value Tr.); 
operating, responsive to the temperature of the working battery or around the vehicle being less than or equal to the temperature threshold for the cold-start of the vehicle, operating the self-heating battery to heat the working battery (the logical circuit 41 may compare the temperature Tb of the battery 10 with the reference temperature value Tr. Since the temperature Tb of the battery 10 is lower than the reference temperature value Tr, the logical circuit 41 may output a self-discharge signal at a third time t3. As a result, the temperature Tb of the battery 10 ,
 calculating a wait time based on the temperature obtained and the temperature threshold (The self-discharging operation is performed for the predetermined time period. The predetermined time period is based on an initial temperature of the battery 10 compared with the reference temperature value. ([0070]-[0072] of Kim); 
operating the self-heating battery for the calculated wait time to heat the working battery ([0071] - [0072] of Kim Based on the self-discharge signal, the self-discharge unit 50 may perform a self-discharging operation for the predetermined time period as described above, and then the battery 10 may generate heat); and 
after expiry of the calculated wait time, sending another vehicle start request ([0082] and Fig. 4 of Kim. The user may make a second engine-start attempt at a fifth time t5 after the self-discharge period (t3-t4)). 
Kim in view of Pursifull does not teach repeating the above steps responsive to a determination that the motor of the vehicle has failed to start after the another vehicle start request. 
However it would be obvious to one of ordinary skill in the art for Kim’s method as claimed above to be repeated when the vehicle is shut off and sitting idle in the same cold temperature environment (t0 Fig. 4 of Km) after a successful start attempt at t5 (e.g. repeating Kim’s method responsive to a determination that the motor of the vehicle has failed to start after the another vehicle start request) in order for the user to have continuous use of Kim’s vehicle in cold climates.
As to claim 12, Kim in view of Pursifull in view of Ogawa in view of Hermann teaches the method of claim 1, further comprising operating a vehicle system power mode after the step of sending another vehicle start request ([0082] The user may make a second engine-start attempt at a fifth time t5 after the self-discharge period. Therefore, the engine starter 110 may normally operate and the engine 130 may normally start. The generator module 120 (Fig. 5) converts mechanical energy generated by the engine 130 to electrical energy and supplies the electric energy the electrical load 140 (operating power mode) [0032]-[0033] of Kim). 
As to claim 13, Kim in view of Pursifull in view of Ogawa in view of Hermann teaches the method of claim 1, wherein the self-heating battery includes a lithium-ion battery, a lithium air battery, a solid state battery, a sodium ion battery, and/or a combination thereof ([0028] of Kim. The battery pack 100 may include, for example, a lithium ion battery). 
As to claim 15, Kim in view of Pursifull in view of Ogawa in view of Hermann teaches the method of claim 1, the motor of the vehicle is an electric driving motor and/or a starter motor ([0032] of Kim The engine starter 110 may be referred to as a starting motor). 
As to claim 16, Kim discloses a method of operating a vehicle using wireless communications (wireless module in vehicle communicates with key [0085]), the method comprising: 
(a) establishing a temperature threshold for a cold-start of the vehicle (battery temperature of -20C where battery heating is initiated);
wherein the temperature threshold includes a first temperature threshold that is less than or equal to -20°C (temperature value -20C [0071] of Kim) and a second temperature threshold that is less than the first temperature threshold (Kim does not teach a second temperature threshold that is less than the first temperature threshold. However since Kim initiates battery warming at a battery temperature of -20°C ([0071]), it would be obvious to one of ordinary skill in the art to initiate battery warming at temperatures less than -20C (e.g. establishing a second temperature threshold) in order to elevate the battery temperature to start the engine as taught by Kim [0030]); 
(b) receiving a vehicle start request (user tries to start the vehicle 1000 at the first time t1 via engine starter 110 (Fig.1,  4 and [0076]). The control unit 40 (Fig. 2) in battery pack 100 detects the engine-start attempt ([0045] and [0076]-[0077]), wherein the vehicle start request is a request to start a motor of the vehicle (The engine starter 110 may be referred to as a starting motor ([0032]);
(c) determining, responsive to receipt of when the vehicle start request that the motor of the vehicle has failed to start (Fig. 4 at t1-t2 a sufficiently high voltage was not applied to the engine starter 110. Thus the control unit 40 determines that the engine-start attempt has failed [0075]-[0077] [0100]);
(d) communicating with a self-heating battery on-board the vehicle [Battery pack 100 (Fig. 1) comprising controller 20 (Fig. 2) identified as self-heating battery) an indication that the motor of the vehicle has failed to start (0055] controller 20/Battery pack 100 determines that the engine-start attempt has failed ([0077])), self-heating battery (Fig. 2 100) 
 (e) obtaining a temperature of the working battery on-board the vehicle or a temperature around the vehicle with a controller area network of the vehicle or a temperature sensor in communication with the vehicle ([0079] … compare the temperature Tb of the battery 10 (working battery). The logical circuit 41 detects an engine-start attempt based on temperature, of the battery 10 measured by the sensing unit 30 ([0045] or [0079])); 
(f) calculating, responsive to the temperature of the working battery or the temperature around the vehicle being less than or equal to the first and/or second temperatures thresholds of the temperature threshold a wait time based on the temperature obtained and the first temperatures (The self-discharging operation is performed for the predetermined time period (t3-t4) .The predetermined time period is based on an initial temperature of the battery 10 compared with the reference temperature value. For example, if the initial temperature of the battery 10 is -20C (equal to first temp threshold), the self-discharge signal may be output for 10 seconds. ([0070]-[0072]); 
Kim does not explicitly state calculating responsive to the temperature of the working battery or the temperature around the vehicle being less than or equal to the first and/or second temperatures thresholds of the temperature threshold, a wait time based on the temperature obtained and the second temperature.
However since Kim calculates a wait time based on the first temp threshold -20C, it would be obvious to one of ordinary skill in the art for Kim to calculate a wait time based on the second temperature threshold (less than -20C) in order to adequately elevate the battery temperature to start the engine as taught by Kim [0030] ; 
(g) operating the self-heating battery to heat the working battery for the calculated wait time (after the predetermined time period, the temperature of the battery 10 may become equal to or higher than the reference temperature value ([0070]-[0072] Fig.4); and 
(h) after expiry of the calculated wait time, sending another vehicle start request to start the motor of the vehicle. ([0082] and Fig. 4. The user may make a second engine-start attempt at t5 after the self-discharge period). 
Kim does not disclose the vehicle start request is a remote vehicle start request and does not disclose receiving a remote vehicle start request via a wireless signal nor self-heating battery including a first cell container in heat-transfer contact with a second cell container of a working battery nor operating the self-heating battery to output resistance heat transferred from the first cell container to the second cell container to heat the working battery.
Pursifull teaches the vehicle start request is a remote vehicle start request and receiving a remote vehicle start request via a wireless signal (Fig. 2 remote engine start receiver 295 (or transceiver) that receives wireless signals 206 from a key fob 204 having a remote start button 205  [0044]).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the vehicle start request of Kim to be a remote vehicle start request and receiving a remote vehicle start request via a wireless signal, as taught by Pursifull in order to perform Kim’s method of warming the battery while protecting the user from extreme temperatures.
self-heating battery including a first cell container in heat-transfer contact with a second cell container of a working battery, Ogawa teaches self-heating battery (Fig. 1 battery pack 1) including a first cell container (heater 2) in heat-transfer contact with a second cell container (working battery 10) of a working battery (Heater 12 heats the battery when temperature of the battery 10 do not exceed the minimum engine start condition. [0045] Therefore is in heat transfer contact with battery 10). 
Regarding the self-heating battery to output resistance heat transferred from the first cell container to the second cell container to heat the working battery, Ogawa teaches self-heating battery (Fig. 1 battery pack 1) to output resistance heat transferred from the first cell container to the second cell container to heat the working battery (The resistance of Heater 12 adjusted to set the amount heat it outputs to heat the battery 10. [0041]). 
It would have been obvious to a person of ordinary skill in the art to modify the self-heating battery of Kim to include a first cell container in heat-transfer contact with a second cell container of a working battery and to output resistance heat transferred from the first cell container to the second cell container to heat the working battery, in order to minimize battery degradation by using a heater to warm the battery instead of the high discharge currents required to start the engine (See Fig. 4 of Kim where a discharge current used to warm a battery (t3-t4) is equal to or higher than the discharge current required to successfully start the engine (t5-56) and [0058]).

However in order to operate a cold working battery, Hermann (Fig. 2) teaches an alternative way to warm the working battery (conventional battery pack 103) by using resistance heat (thermal energy 201) provided by another battery (Fig. 2 [0019]).
As such it would be obvious to one of ordinary to skill in the art to modify Kim to use the concept of heating a battery using resistance heat from one heating element (as taught by Ogawa) wherein the one heating element is a battery (as taught by Hermann Fig. 2) in order to use an already available element used for other functions (ex. Auxiliary battery used for vehicle electronics) instead of an additional heating unit.  

As to claim 17, Kim in view of Pursifull in view of Ogawa in view of Hermann teaches the method of claim 16.
Kim in view of Pursifull in view of Ogawa in view of Hermann does not teach further comprising repeating steps (d) to (h) until the motor of the vehicle has started.
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of Kim to include further comprising repeating steps (d) to (h) until the motor of the vehicle has started, in order for the user to have continuous use of Kim’s vehicle in cold climates.
As to claim 18, Kim in view of Pursifull in view of Ogawa in view of Hermann teaches the method of claim 16.
 wherein the second temperature threshold is equal to or less than -30° C. 
However, absent an objective showing of criticality with regards to the claimed temperature threshold, it would have been obvious to one of ordinary skill in the art through routine experimentation to establish the temperature threshold to include the second temperature being equal to or less than -30° C in order to reduce the users wait time of starting the vehicle.
As to claim 19, Kim in view of Pursifull in view of Ogawa in view of Hermann teaches the method of claim 16, wherein the temperature of the working battery is approximately -30° C. (-20C [0072] of Kim), and wherein the calculated wait time is approximately 90 seconds (if the initial temperature of the battery 10 is -20 C, the self-discharge signal may be output for 10 seconds (approximately 90 seconds) ([0071] of Kim).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20160201634) in view of Pursifull (US 20190344774) in view of Ogawa (US20180261896) in view of Hermann (US 20140093760) in view of Takizawa (US 20170088009).
As to claim 5, Kim in view of Pursifull in view of Ogawa in view of Hermann teaches the method of claim 1.
Kim in view of Pursifull in view of Ogawa in view of Hermann does not teach wherein the step of operating the self-heating battery comprises activating the self-heating battery to operate at a first electrical resistance higher than a second electrical resistance of the working battery.
wherein the step of operating the self-heating battery (battery ES-E) comprises activating the self-heating battery to operate at a first electrical resistance higher than a second electrical resistance of the working battery (See fig. 2 where battery ES-E has a higher resistances that battery ES-P which allows battery ES-E to produce a large amount of heat and allows battery ES-P to be highly receptive to charging [0036] [0048]).
It would have been obvious to a person of ordinary skill in the art to modify the method of Kim in view of Pursifull in view of Ogawa in view of Hermann to wherein the step of operating the self-heating battery comprises activating the self-heating battery to operate at a first electrical resistance higher than a second electrical resistance of the working battery, as taught by Takizawa so that the heating component produces an appropriate amount of heat to warm the working battery while the working battery maintains a high reception to charging.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20160201634) in view of Pursifull (US 20190344774) in view of Ogawa (US20180261896) in view of Hermann (US 20140093760) in view of Yu (US 20160308260) in view of Yamazaki (US6632538).
As to claim 14, Kim in view of Pursifull in view of Ogawa in view of Hermann teaches the method of claim 13.
Kim in view of Pursifull in view of Ogawa in view of Hermann does not disclose wherein the self-heating battery further includes a first a conductive foil contained in the first cell container, and uncoated portions of anode and cathode tabs that extend out of a first foil area within the first cell container of the self-heating battery nor wherein the working battery further includes a second conductive foil contained in the second cell container, and coated portions of anode and cathode tabs that extend out of a second foil area within the second cell container.
Regarding wherein the self-heating battery further includes a first conductive foil contained in the first cell container, and uncoated portions of anode and cathode tabs that extend out of a first foil area within the first cell container of the self-heating battery, Yu teaches a battery further includes a first a conductive foil contained in the first cell container, and uncoated portions of anode and cathode tabs that extend out of a first foil area within the first cell container of the self-heating battery (Fig. 1 anode 12 has uncoated tab 22 and foil 14. Cathode 24 has uncoated connector tabs 30 and foil 26 [0023]-[0025]).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of Kim to include wherein the self-heating battery further includes a first a conductive foil contained in the first cell container, and uncoated portions of anode and cathode tabs that extend out of a first foil area within the first cell container of the self-heating battery, as taught by Yu in order to serve as a current collector for the anode and cathode and for joining in an electrical connection with the other anodes in the overall stack [0023]-[0025].
Regarding wherein the working battery further includes a second conductive foil contained in the second cell container, and coated portions of anode and cathode tabs that extend out of a second foil area within the second cell container, Yamazaki teaches wherein the working battery further includes a conductive foil contained in the cell container (Fig. 34-36 and abstract. battery case (51) formed by processing a battery case forming laminated sheet (10) made of metal foil layer (2)), and coated portions of anode and cathode tabs (59,60) that extend out of a second foil area within the cell container (Col. 78 lines 26-36).
It would have been obvious to a person of ordinary skill in the art to modify the working battery of Kim in view of Pursifull in view of Hermann to wherein the working battery further includes a second conductive foil contained in the second cell container in order to development of lightweight, thin batteries requiring less space (Col. 1 lines 31-50) as taught by Yamazaki, and coated portions of anode and cathode tabs that extend out of a second foil area within the second cell container, in order to prevent short circuiting as taught by Yamazaki (Col. 78 lines 26-36).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20160201634) in view of Ogawa (US20180261896) in view of Singarajan (US 20090108803).
As to claim 20. Kim discloses a method of using communication to start a vehicle in a low temperature environment (Fig. 4 [0079]-[0083]), the vehicle comprising a battery (Fig. 1 pack 100) for starting a motor of the vehicle (Battery pack 100 supplies electrical energy to the engine starter 110 which is a starting motor ([0028][0032]), the battery comprising a working component (Based on [0004] of the and a self-heating component (Based on [0004] of the specification, (e.g. “the self-heating component to supply heat to the working component”) the examiner identifies pack 100 of Fig. 2 as a self-heating component because supplies heat to battery10/working component [0030][0049]); the vehicle further comprising a battery management system (Fig. 5 pack 100 with ignition switch 150 and switch 160 (as a combined unit [0086])) adapted (i) to receive and activate a motor-starting command (when ignition switch is operated ignition switch 150/160 outputs a signal to battery pack 100 and engine starter 110 ([0086]-[0087).  The control unit 40 (Fig. 6) in battery pack 100 detects the engine-start attempt ([0045] and [0076]-[0077]), (ii) to measure a present temperature of the battery ([0087] battery pack 100a compares the temperature of a battery 10), and (ii) determine its (interpreted as a “battery) current state of charge ([0402] SOC); the method comprising:
the battery management system receiving a command to start the motor (user tries to start the vehicle 1000 at the first time t1 via engine starter 110 (Fig.1,  4 and [0076]). The control unit 40 (Fig. 2) in battery pack 100 detects the engine-start attempt ([0045] and [0076]-[0077]); the battery management system sending a return signal (Applicant did not claim the destination of the return signal. As such using BRI, “self-discharge signal” sent after the pack 100 receives the engine-start preparation signal identified as “return signal”) signifying that the working component must be heated by the self-heating component before it can start the vehicle motor (Fig. 4 After the pack 100 has determined engine start has failed (at t2 , and executing a command to start operation of the self-heating component (battery pack 100 outputs a self-discharge signal to increase the temperature of the battery pack 100 to the reference temperature value ([0079]-[0080]); and the battery management system, after determining that the working component has been heated to a suitable operating temperature (the logical circuit 41 may detect the temperature Tb of the battery 10 and may stop outputting the self-discharge signal at the moment when the temperature Tb of the battery 10 reaches the reference temperature value Tr, that is, at the fourth time t4. [0080]) issuing a signal to start the motor of the vehicle (The user may make a second engine-start attempt at a fifth time t5 after the self-discharge period [0082]).
Kim does not disclose/teach determining that a capacity of the working component at the present temperature is too low to start vehicle motor after receiving a command to start the motor.
Ogawa teaches determining that a capacity of the working component at the present temperature is too low to start vehicle motor (Fig. 8 S14 “No” and [0043] controller 11 checks the temperature and SOC of the battery 10 to see whether they exceed the minimum start condition and determines battery 10 does not exceed the 
It would have been obvious to a person of ordinary skill in the art to modify the method of Kim to determine that a capacity of the working component at the present temperature is too low to start vehicle motor after receiving a command to start the motor, as taught by Ogawa in order to charge or heat battery for starting the vehicle as taught Ogawa (Fig 8), thereby addressing reasons for a failed start..
Although Kim teaches heating a battery/working component to a suitable operating temperature in order to successfully start a motor ((Fig. 4 ([0077]-[0079], [0087]).  Kim does not disclose/teach issuing a signal inviting a command to start the motor of the vehicle after determining that the working component has been heated to a suitable operating temperature.
However Singarajan teaches issuing a signal inviting a command to start the motor of the vehicle after a battery is sufficiently conditioned and prepared to start a vehicle (Fig. 3 (S162-170) and Fig. 5 and [0035]-[0036] displays a message to the user that the battery charge is sufficient and to attempt to start the vehicle). 
It would have been obvious to a person of ordinary skill in the art to modify the method of Kim to issue a signal inviting a command to start the motor of the vehicle after determining that the working component has been heated to a suitable operating temperature as taught by the combined teachings of Kim and Singarajan in order to inform the user when the vehicle is operable to be used.
Ogawa does not disclose/teach communication to start a vehicle in a low temperature environment is wireless communication nor the battery management wireless command nor claimed signals issued and returned by the battery management signal is a wireless signal.
However, it would have been obvious to a person of ordinary skill in the art to modify the Kim’s method of communication to start a vehicle be wireless communication wherein the signals and commands issued, sent, and received by the battery management system be wireless in order to reduce the amount of wiring and connections between circuits further improving system reliability.

Conclusion and related art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Choi et al (US 20180118050) is cited for having a remote start control and determining a cold start. 
Shintani et al (US 20180027364) is cited for visually indicating battery is warming after a remote start of an AC unit. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TYNESE MCDANIEL/
Examiner, Art Unit 2859



	
/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859